COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-09-393-CV
 
 




ROGER K. PARSONS, INDIVIDUALLY AND AS THE
INDEPENDENT ADMINISTRATOR FOR THE ESTATE OF ESTHER ANN KARTSOTIS PARSONS



                         APPELLANT




                                                   V.
 




CONOCOPHILLIPS F/K/A CONOCO, INC. AND E.I.
DU PONT DE NEMOURS AND COMPANY



                          APPELLEES




                                               ----------
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
 
We have
considered appellant=s AMotion
To Dismiss The Appeal For Want Of Jurisdiction.@ 




We
received appellant=s pro se notice of appeal on
October 22, 2009.  On November 12, 2009,
we sent a letter to appellant stating that the court may not have jurisdiction
over this appeal in that the trial court=s July
24, 2009 order does not appear to be a final, appealable order because it does
not appear to dispose of all the issues and parties in the underlying
case.  On November 23, 2009, we received
appellant=s motion to retain the appeal on
the docket and granted the parties until December 31, 2009 to furnish this
court with a signed copy of the final order that appellant seeks to
appeal.  On February 2, 2010, we received
a copy of the trial court=s final judgment signed January
25, 2010, and we sent a letter to all parties stating that the court has
jurisdiction over appellant=s
appeal.
Appellant
has now filed a motion to dismiss, arguing that the case should be dismissed
because no final, appealable order was furnished to this court by the December
31, 2009 deadline.  Because appellant is
requesting that we dismiss his appeal, we grant the motion and dismiss the
appeal without prejudice.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  April 1, 2010




[1]See Tex. R. App. P. 47.4.